Exhibit 10.30

 

Stock Purchase Agreement

 

The date of this Agreement is February 7, 2005.

 

The Parties to this Agreement (the “Parties”) are:

 

International Insurance Brokers, Ltd., LLC, an Oklahoma limited liability
company (“Buyer”)

 

TeamBank N.A., a national banking association (“Seller”)

 

Seller is the owner of all of the issued and outstanding common stock (the “TIG
Stock”) of Team Insurance Group, Inc., an Oklahoma corporation (the “Company”).

 

Seller desires to sell, and Buyer desires to purchase, the TIG Stock for the
consideration and on the terms stated in the Agreement.

 

Certain words and phrases shall herein have the meanings stated in Attachment A
hereto.

 

THEREFORE, in consideration of the premises, and the mutual promises of the
Parties herein stated, the parties have agreed:

 

1.             SALE AND TRANSFER OF TIG STOCK; CLOSING; ADJUSTMENT

 

1.1           TIG STOCK

 

Subject to the terms and conditions of this Agreement, at the Closing, Seller
shall sell and transfer the TIG Stock to Buyer, and Buyer shall purchase the TIG
Stock from Seller.

 

--------------------------------------------------------------------------------


 

1.2           PURCHASE PRICE

 

The purchase price (the “Purchase Price”) for the TIG Stock will be $7,000,000
plus the Adjustment Amount.

 

1.3           CLOSING

 

The purchase and sale (the “Closing”) provided for in this Agreement will take
place at the offices of Buyer at 303 Reunion Center, 9 E. 4th Street, Tulsa,
Oklahoma at 5:00 p.m. (local time) on the date of this Agreement or at such
other time as the Parties may agree to in writing.  Subject to the provisions of
Section 8, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 1.3 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.  The transactions
herein contemplated will be effective for all purposes at December 31, 2004 (the
“Effective Time”).

 

--------------------------------------------------------------------------------


 

1.4           CLOSING OBLIGATIONS

 

At the Closing:

 

(a)           Seller shall deliver to Buyer:

 

(i)            Certificates representing the TIG Stock, duly endorsed (or
accompanied by duly Executed stock powers) for transfer to Buyer;

 

(ii)           A Release in the form of Schedule 1.4(a)(ii) executed by Seller
(“Seller’s Release”);

 

(iii)          An Inducement Agreement in the form of Schedule 1.4(a)(iii),
executed by Team Financial, Inc. (“Team Financial”), a Kansas Corporation (the
“Inducement Agreement”); and

 

(iv)          If the Closing Date is other than the date of this Agreement, a
certificate signed by Seller representing and warranting to Buyer that each of
Seller’s representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date (giving full effect to any
supplements to the Disclosure Schedule that were delivered by Seller to Buyer
prior to the Closing Date in accordance with Section 4.4); and

 

(b)           Buyer will deliver to Seller:

 

(i)            $6,500,000 by wire transfer to accounts specified by Seller,
which together with $500,000 previously delivered to Seller (the “Down Payment”)
plus or minus the Adjustment Amount described in Section 1.5, if any, shall
constitute payment in full of the Purchase Price.  At the signing of this
Agreement by both parties, Buyer shall deliver to Seller an Irrevocable
Unconditional Funding Letter in a form acceptable to Seller committing Buyer’s
bank to make the timely payment of the sum of $6,500,000 described above to
Seller.

 

(ii)           If the Closing Date is other than the date of this Agreement, a
certificate executed

 

--------------------------------------------------------------------------------


 

by Buyer to the effect that, except as otherwise state in such certificate, each
of Buyer’s representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date.

 

1.5           ADJUSTMENT AMOUNT

 

The Adjustment Amount shall be that amount which may be necessary to adjust the
Closing Balance Sheet (defined in Section 1.6 below) of the Company to reflect
the difference between the total equity of the Company and the Purchase Price
(which may be a positive or negative number).

 

1.6           ADJUSTMENT PROCEDURE

 

(a)           Attachment 1.6 to this Agreement is a Balance Sheet of the Company
agreed to by the parties that reflect the agreed upon Balance Sheet of the
Company as of the close of business December 31, 2004 for the purpose of valuing
the Company pursuant to this Agreement (the “Closing Balance Sheet”).  If within
sixty days following the Closing, Buyer has not given Seller notice of its
objection to the Closing Balance Sheet (which notice must contain a statement of
the basis of Buyer’s objection), then the total equity reflected in the Closing
Financial Balance Sheet will be deemed to be correct.  If Buyer gives such
notice of objection and if Buyer and Seller do not agree to an Adjustment Amount
within thirty days of notice of such objection, then the issues in dispute will
be submitted to Stanfield & O’Dell, Tulsa Oklahoma, certified public accountants
(the “Accountants”), for resolution.  If issues in dispute are submitted to the
Accountants for resolution, (i) each party shall promptly furnish to the
Accountants such work papers and other documents and information relating to the
disputed issues as the Accountants may request and are available to that party
or its Subsidiaries or Affiliates (or its or their independent public
accountants), and will be afforded the opportunity to present to the Accountants
any material relating to the determination and to discuss the determination with
the Accountants; (ii) the determination by the Accountants, as set forth in a
notice delivered to both parties by the Accountants, will be binding and
conclusive on the Parties; and (iii) Buyer and Seller will each bear 50% of the
fees of the Accountants for such determination.

 

(b)           On the tenth business day following the final determination of the
Adjustment Amount, if the Adjustment Amount requires that additional
consideration be paid to Seller, Buyer will pay the Adjustment Amount to Seller,
and if the Adjustment Amount requires that Seller refund a portion of the
Purchase Price to Buyer, Seller will pay the Adjustment Amount to Buyer. 
Payment of the Adjustment Amount will be made without interest if timely made,
if such payment is not timely made, interest shall accrue thereon at the rate of
5% per annum commencing from the tenth business day following such final
determination.  Payments must be made in immediately available funds by wire
transfer to such bank account as the recipient of such payment shall specify.

 

--------------------------------------------------------------------------------


 

2.             REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

2.1           ORGANIZATION AND GOOD STANDING.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Oklahoma with the corporate
power and authority to own its properties and conduct its business as it is now
being conducted.  The conduct of the Company’s business and the ownership of its
properties do not require the Company to qualify as a foreign corporation in any
jurisdiction, except where the Company is currently qualified and authorized as
a foreign corporation.  The Company has all permits, licenses, approvals,
authorizations, applications, franchises, certificates and similar such items
and rights necessary and adequate for the operation of the Company’s business
and the same are valid and in full force and effect.

 

(b)           The Company has no subsidiary corporations or entities.

 

(c)           Schedule 2 .1(c) to this Agreement is a correct and complete copy
of the Organizational Documents of the Company (as amended to date).  The
Company is not in default or in violation of any provision of its Organizational
Documents.

 

(d)           Seller is a corporation duly organized, validly existing and in
good standing as a national banking association, with the corporate power and
authority to own its properties and conduct its business as it is now being
conducted.

 

2.2           AUTHORITY.  Seller has all requisite corporate power and authority
to enter into this Agreement, and to consummate the transactions contemplated
hereby.  The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated herby have been duly authorized by
all necessary corporate action on the part of the Seller.  This Agreement has
been duly executed and delivered by Seller, and assuming due execution and
delivery by Buyer, constitutes a valid and binding obligation of Seller,
enforceable in accordance with its terms subject to applicable conservatorship,
receivership, bankruptcy, insolvency and similar laws affecting creditor’s
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (including without limitation specific performance),
whether applied in a court of law or a court of equity.  Schedule 2.2 to this
Agreement is a certified resolution of the Board of Directors of Seller,
approving this Agreement and consummation of the transactions herein
contemplated.

 

2.3           CAPITALIZATION.  The entire authorized capital stock of the
Company consists of the One Hundred Thousand (100,000) shares of TIG Stock, all
of which are issued and outstanding and owned by Seller as stated

 

--------------------------------------------------------------------------------


 

herein.  All of the shares of TIG Stock have been duly authorized, are validly
issued, fully paid, and non-assessable, and are held of record by Seller.  There
are no outstanding or authorized stock options on the shares of TIG Stock,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, shareholder agreements, or other contracts or commitments that could
require the Company to issue, sell, or otherwise cause to become outstanding any
of its capital stock.  There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to the Company.  There are no voting trusts, proxies, or other
agreements or understandings with respect to voting the capital stock of the
Company.

 

2.4           STOCKHOLDER APPROVAL.  The corporate records show that Seller, as
the sole Stockholder of the Company, has taken such action as is necessary to
approve this Agreement, and no additional action of Seller is required to
consummate the transactions contemplated hereby.

 

2.5           NO VIOLATIONS.  The execution, delivery and performance of this
Agreement by the Company does not, and the consummation of the transactions
contemplated hereby will not, constitute (i) a breach or violation of, or a
default under any law, rule or regulation or any judgment, decree, order,
governmental permit or license, or agreement, indenture or instrument binding or
affecting the Company or Seller, (ii) a breach or violation of, or a default
under, the Organizational Documents of the Company or Seller, or (iii) a breach
or violation of, or default under (or an event which with due notice or lapse of
time or both would constitute a default under), or result in the termination of,
accelerate the performance required by, or result in the creation of any lien,
pledge, security interest, charge or other encumbrance upon any of the
properties or assets of the Company under, any of the terms, conditions or
provisions of any note, bond, indenture, deed of trust, loan agreement or other
agreement, instrument or obligation to which the Company or Sellers is a party,
or to which any of their respective properties or assets may be bound or
affected.  The TIG Stock is free and clear of all liens, encumbrances, equities
or claims.

 

2.6           CONSENTS.  No filing or registration with, or authorization,
consent or approval of, any public body or authority is necessary for the
consummation of the transactions contemplated by this Agreement.

 

2.7           GOVERNMENT REGULATION.  The Company holds all material licenses,
certificates, permits, franchises and rights from all appropriate federal, state
or other public authorities necessary for the lawful conduct of its businesses
and ownership of its properties.  The Company has complied with all material
federal, state and local statutes, regulations, ordinances or rules applicable
to the ownership of its properties or the conduct of its business.

 

2.8           FINANCIAL STATEMENTS.  Seller has previously delivered to Buyer
balance sheets for the Company as of December 31, 2002 and December 31, 2003,
and related statements of income for the years ended at those dates, and “2004
Financial Statements” comprised of an un-audited trailing 12 months income
statement for the period ended October 31,2004, and the Closing Balance Sheet
(collectively for all of the foregoing the “Company Financial Statements”).  The
Company Financial Statements other than the 2004 Financial Statements, although
they are un-audited, have been prepared in accordance with generally accepted
accounting principles and practices which were applied on a consistent basis. 
The 2004 Financial Statements have been prepared for management reporting
purposes and have not been prepared in accordance with GAAP.  The

 

--------------------------------------------------------------------------------


 

Company Financial Statements present fairly in all material respects the
financial position, results of operation and changes of financial position of
the Company, as applicable, as of their respective dates and for the periods
indicated.  The Company has no material liabilities or obligations of a type
which would be included in a balance sheet whether related to tax or non-tax
matters, accrued or contingent, due or not yet due, liquidated or unliquidated,
or otherwise, except as and to the extent disclosed or reflected in Closing
Balance Sheet.  From December 31, 2004 until the date hereof, there has been no
material adverse change in the financial condition, properties, assets,
liabilities, rights or business of the Company, or in the relationship of the
Company with respect to its employees, creditors, suppliers, distributors,
customers or others with whom it has business.  The Company Financial Statements
are correct and complete in all material respects.

 

2.9           LEGAL PROCEEDINGS.  Except as has been disclosed in Schedule 2.9
to this Agreement: (i) the Company is not subject to any outstanding injunction,
judgment, order, decree, ruling or charge or (ii) is or was not a party or, to
the knowledge of Seller or the directors and officers (and employees with
responsibility for litigation matters) of the Company, is not threatened to be
made a party to any action, suit, proceeding, hearing, or investigation of, in,
or before any court or quasi-judicial or administrative agency of any federal,
state, or local jurisdiction or before any arbitrator.  No legal proceedings,
hearings, and investigations could result in any material adverse change in the
business, financial condition, operations, results of operations or future
prospects of the Company.  Neither Seller nor the directors and officers (and
employees with responsibility for litigation matters) of the Company has any
reason to believe that any such action, suit, proceeding, hearing or
investigation may be brought or threatened against the Company.  There are no
existing violations of federal, state or local laws, ordinances, rules,
regulations or orders by the Company which materially or adversely affect the
business of the Company or the possession, use, occupancy or operation of any of
the Company’s facilities or other property.

 

2.10         ASSETS.  The Company does not currently own, and, based upon prior
representations to Seller when the Company Stock was acquired, has never owned,
any real property.  The Company owns or leases all equipment and other tangible
assets necessary for the conduct of its business as presently conducted and as
presently proposed to be conducted.  Schedule 2.10 to this agreement is a true
and complete copy of the only lease of real property to which the Company is a
party.  The Company has good and marketable title to and possession of all of
its assets, in each case free and clear of any liens, restrictions,
encumbrances, rights, title and interests of others and except for the lien of
current taxes, covenants and restrictions of record, and other minor
imperfections of title not affecting marketability, which liens, covenants,
restrictions and imperfections do not materially affect the value of such
property and do not interfere with the use made of such property by the
Company.  The real and personal properties and assets held under lease by the
Company are held under valid, subsisting and enforceable leases with such
exceptions as do not interfere with the business use made of such properties and
assets by the Company.  No consent is necessary under the terms of any such
lease in connection with the consummation of the transactions contemplated
hereby.  Except as disclosed on Schedule 2.10 to this Agreement, each contract,
lease or agreement to which the Company is a party is terminable at the will of
the Company on not more than 30 days notice, at no cost or penalty to the
Company.

 

2.11         UNDISCLOSED LIABILITIES.  There is no known basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against the Company giving rise to any liability exceeding such
amount, except for (i) liabilities set forth on the face of the Closing Balance
Sheet and (ii) liabilities which may have arisen after the most recent fiscal
month end in the Ordinary Course of Business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement or violation of law, and which
Liabilities will not, individually or in the

 

--------------------------------------------------------------------------------


 

aggregate, exceed the amount of $5,000, or have a material adverse effect on the
business, properties or condition (financial or otherwise) of the Company, and
(iii) liabilities disclosed in Schedule 2.11 to this Agreement.

 

2.12         TAXES.  The Company has timely filed all tax returns required to be
filed by it, and the Company has timely paid and discharged all taxes due in
connection with or with respect to the filing of such tax returns and has timely
paid all other taxes as are due, except such as are being contested in good
faith by appropriate proceedings and with respect to which the Company is
maintaining reserves adequate for their payment.  All such tax returns are or
were correct and complete in all material respects.  To the knowledge of the
Company, the liability for taxes set forth on each such tax return adequately
reflects the taxes required to be reflected on such tax return.  Neither the IRS
nor any other governmental entity or taxing authority or agency is now
asserting, either through audits, administrative proceedings, court proceedings
or otherwise, or, to the Company’s knowledge, threatening to assert against the
Company any deficiency or claim for additional taxes.  The Company has not
granted any waiver of any statute of limitations with respect to, or any
extension of a period for the assessment of, any tax.  There are no tax liens on
any assets of the Company.  The Company has not received a ruling or entered
into an agreement with the Internal Revenue Service or any other governmental
entity or taxing authority or agency that would have a Material Adverse Effect
(as defined below) on the Company after the Effective Time.  For purposes of
this Agreement, “Material Adverse Effect” with respect to the Company means an
effect that will:  (1) is materially adverse to the business, financial
condition, results of operations or prospects of the Company;  (2) significantly
and adversely affects the ability of the Company to consummate the transactions
contemplated by this Agreement by the Effective Time or to perform its material
obligations under this Agreement; or (3) enables any person to prevent the
consummation by the Effective Time of the transactions contemplated by this
Agreement.  The Company does not expect any taxing authority to assess any
additional taxes for any period for which tax returns have been filed.

 

2.13         CONTRACTS.  The Company is not a party to or bound by any:

 

(a)           Employment contracts, producer agreements or similar agency
contracts unless such instruments are terminable at the will of the Company on
not more than thirty days notice, at no cost or penalty to the Company except as
have been disclosed on Schedule 2.13(a) to this Agreement;

 

(b)           Bonus, deferred compensation, savings, profit sharing, severance
pay, pension or retirement plan or arrangement, except a producer agreement
bonus arrangement, as a participating employer in the Team Financial, Inc.
Employee Stock Ownership Plan and 401k Plan, copies of which are Schedule
2.13(b) to this Agreement;

 

(c)           Except as listed on Schedule 2.13(c) to this Agreement, any
material lease or license with respect to any property, real or personal,
whether the Company is landlord or tenant, licensor or licensee, involving a
liability or obligation of the Company as obligor in excess of $5,000 on an
annual basis;

 

(d)           Agreement, contract or indenture relating to the borrowing of
money by the Company, except as shown on the Company Financial Statements;

 

--------------------------------------------------------------------------------


 

(e)           Agreement with any present or former officer, director or
stockholder of the Company except for those that are Schedule 2.13(e) to this
Agreement; or

 

(f)            Other contract, agreement or other commitment which is material
to the business, operations, property, prospects or assets or to the condition,
financial or otherwise, of the Company which involve a payment by the Company of
more than $5,000 on an annual basis except as stated on Schedule 2.13(f) to this
Agreement; or

 

(g)           Any oral contract or agreement described in Schedule 2.13 (g) to
this Agreement.

 

With respect to the agency contracts between the Company and the insurance
companies with which the Company does business (the “Carriers”), all such
contracts which allow the Company to sell and market its insurance products are
valid and binding in accordance with their terms and there has been no
indication that any such contract are subject to revocation, limitation,
rescission or termination.  Even if such contracts are subject to revocation,
limitation, rescission or termination as a result of the change in control which
will occur upon consummation of the transactions herein contemplated, such
contracts will continue to be in full force and effect from and after the
Effective Time according to their respective terms.  With respect to all
contracts or agreements to which the Company is a party; (i) the contract or
agreement is legal, valid, binding, enforceable and in full force and effect;
(ii) the contract or agreement will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (iii) no party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification or
acceleration, under the contract or agreement; and (iv) no party had repudiated
any provision of the contract or agreement.

 

2.14         COMPLIANCE WITH ERISA.  The Company does not have any employee
benefit plans (as defined in Sections 3(3) or 3(37) of the Employment Retirement
Income Security Act of 1974 (“ERISA”)) or any other plans with respect to which
any governmental filings are required (the “Plans”), except that the Company has
been a participating employer in such an employer in such an employee benefit
plan through its parent company, Team Financial, Inc. and its Employee Stock
Ownership Plan and 401k Plan, and copies of all such Plans are included in
Schedule 2.13(b) to this Agreement.  The Company is not a plan sponsor or plan
administrator under ERISA.  To the Seller’s knowledge, all required
contributions to the Plans through the date hereof and as of the Effective Time
have or will have been made.  To the Seller’s knowledge, the Company as well as
the Plans, have no material current or threatened liability of any kind to any
person, including but not limited to any government agency, as of the date
hereof, other than for the payment of benefits in the ordinary course.  To the
Seller’s knowledge, the Company has no unfunded liabilities to any defined
benefit plan.

 

2.15         INSURANCE.   The Company has maintained such insurance policies
(including policies providing property, casualty, liability and workers’
compensation coverage and bond and surety arrangements) to which the Company has
been a party, a named insured, or otherwise the beneficiary for the past five
(5) years by insurance in scope and amount which is customary and reasonable for
the business in which it has engaged for the conduct of its business and the
protection of the Company’s assets.  With respect to each current insurance
policy: (A) the

 

--------------------------------------------------------------------------------


 

policy is legal, valid, binding, enforceable and in full force and effect; (B)
the policy will continue to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (C) neither the Company nor any other party to
the policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification or acceleration, under the policy; and (D) no party to
the policy has repudiated any provision thereof.  The Company has no reason to
believe that any such insurance policy will not be renewed upon the expiration
thereof at premiums substantially equivalent to those currently being paid,
except for changes in such premium applicable to insureds similarly situated.  
There are no self-insurance arrangements affecting the Company.

 

2.16         INTERNAL CONTROLS AND RECORDS.  The Company maintains books of
account which accurately and validly reflect, in all material respects, all
assets, liabilities and other business transactions and maintains accounting
controls sufficient to ensure that all such transactions are (a) in all material
respects, executed in accordance with its management’s general or specific
authorization, and (b) recorded in conformity with generally accepted accounting
principles.

 

2.17         ENVIRONMENTAL LAWS.  The following is true:

 

(a)           The operations of the Company and conduct of business by the
Company comply in all material respects with all applicable past and present
federal, state and local environmental statutes and regulations and neither the
condition of any property owned by the Company nor the operation of the business
of the Company violates in any material respects any applicable federal, state
or local environmental statute or regulation.

 

(b)           None of the operations of the Company is subject to any judicial
or administrative proceeding alleging the violation of any federal, state or
local environmental health or safety statute or regulation nor is it the subject
of any claim alleging damages to health or property pursuant to which the
Company may be liable.

 

(c)           None of the operations of nor any of the properties occupied by
the Company is the subject of any federal, state or local investigation in
evaluating whether any remedial action is needed to respond to a release or
threatened release of any hazardous waste or substance from whatever source.

 

(d)           No condition or event has occurred which, with notice or the
passage of time or both would constitute a violation of any federal, state or
local environmental law and at no time has the Company stored or used any
pollutants, contaminants or hazardous or toxic waste, substances or materials on
or at any location occupied by the Company.

 

--------------------------------------------------------------------------------


 

(e)           The Company has never been notified by either a federal, state or
local governmental authority, or any private party, that the Company is a
potentially responsible party for remedial costs spent addressing the release,
or threat of a release, of a hazardous substance and to the environmental
pursuant to the Comprehensive Environmental Response, Compensation or Liability
Act, 42 U.S.C. 9601, et seq. or any corresponding state law.

 

2.18         BROKER/ADVISOR’S/ATTORNEY’S FEES.  The Company has no liability or
obligation to pay any broker or finder’s fees or commissions with respect to the
transactions contemplated by this Agreement.  Seller will separately pay a fee
to Mystic Capital Corporation, its agent, with respect to services provided to
Seller with respect to this transaction.

 

2.19         LABOR MATTERS

 

(a)           The Company is in compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours and is not engaged in any unfair labor practice.

 

(b)           There is no unfair labor practice complaint against the Company
pending before the National Labor Relations Board.

 

(c)           There is no labor strike, dispute, slowdown, representation
campaign or work stoppage actually pending or threatened against or affecting
the Company.

 

(d)           No grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending and no claim therefor has been
asserted against the Company.

 

(e)           The Company is not experiencing any material work stoppage.

 

2.20         EMPLOYEES.  Schedule 2.20 to this Agreement lists all officers,
directors and employees of the Company and their respective rates of
compensation (including the portions thereof attributable to bonuses or other
extraordinary compensation).  All amounts due or accrued due for all salary,
wages, bonuses, commissions, vacation with pay or other employee benefits are
reflected in the books and records of the Company and have been paid to the
respective employee.  Except as stated in Schedule 2.20 to this Agreement, each
employee of the Company is an employee at-will and no employee has any agreement
as to length of notice or severance payment required to terminate his or her
employment.

 

--------------------------------------------------------------------------------


 

2.21         INFORMATION SUPPLIED.  None of the information supplied or to be
supplied by the Company to its shareholders in connection with this Agreement,
contains or shall contain any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

 

2.22         NOTES AND ACCOUNTS RECEIVABLE.  All notes and accounts receivable
are reflected properly on the Company Financial Statements and books and
records, and are valid receivables subject to no setoffs or counterclaims, are
in accordance with their terms at their recorded amounts.

 

2.23         BORROWINGS.  The Company is not in default in any respect under,
and is not otherwise in violation or contravention of, any of the terms and
provisions of any agreement for the repayment of borrowed funds.  All such
borrowed funds are reflected properly on the Company Financial Statements except
for one potential credit line the specifics of which are disclosed in
Schedule 2.23 to the Agreement.

 

2.24         MINUTE BOOK.  The minute book of the Company contains a complete
record of all meetings of the directors and shareholders of the Company since
the date of its incorporation.  Such minute book has been made available for
inspection by Buyer before the Closing.  All actions taken by the Company
requiring action by the board of directors or shareholders of the Company have
been duly authorized or ratified as necessary as are evidenced in the minute
books of the Company as so made available for such inspection.  The minute book
(containing the records of meetings of the stockholders, the board of directors,
and any committees of the board of directors), the stock certificate books, and
the stock record books of the Company are true, correct and complete.

 

2.25         PROFESSIONAL LIABILITY POLICY.  The Company currently maintains in
full force and effect a professional liability and errors and omissions policy,
which is adequate in amount and terms to reasonably protect the Company, its
officers and directors against all claims incurred prior to the Closing Date. 
Such policy shall be in place at closing.  The renewal date for such policy is
After February 2005. The Company has complied with all requirements of its
errors and omissions insurance carrier with respect to documentation of all
instances that might give arise to errors and omissions claims.

 

2.26         UNEARNED PREMIUMS AND POLICY CANCELLATIONS.  Unearned premiums and
policy cancellations are properly reflected in the Closing Balance Sheet as of
the Effective Time.

 

2.27         POWERS OF ATTORNEY.  There are not outstanding powers of attorney
executed on behalf of the Company except as may be necessary for the operation
of the Company in the Ordinary Course of Business and which do not grant to the
holder thereof any power or authority to incur indebtedness on the part of the
Company.

 

--------------------------------------------------------------------------------


 

2.28         GUARANTIES.  There are no guaranties nor is the Company liable for
any liability or obligation of any other person or entity.

 

2.29         FULL DISCLOSURE.  No statement contained in any document,
certificate, or other writing furnished or to be furnished by or at the
direction of the Company to Buyer in, or pursuant to the provisions of, this
Agreement contains or shall contain any untrue statement of a material fact or
omits or shall omit to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.

 

2.30         NO MATERIAL CHANGE.  Except as otherwise stated on Schedule 2.30 to
this Agreement, the Company has conducted its business only in the Ordinary
Course of Business since January 1, 2004 and there has not been any:

 

(a)           Change in the Company’s authorized or issued capital stock; grant
of any stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of such capital stock; or declaration or payment of
any dividend or other distribution or payment in respect of shares of capital
stock;

 

(b)           Amendment to the Organizational Documents of the Company;

 

(c)           Payment or increase by the Company of any bonuses, salaries, or
other compensation to any stockholder, director, officer, or (except in the
Ordinary Course of Business) employee or entry into any employment, severance,
or similar Contract with any director, officer, or employee;

 

(d)           Adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of the
Company;

 

(e)           Damage to or destruction or loss of any asset or property of the
Company, whether or not covered by insurance, materially and adversely affecting
the properties, assets, business, financial condition, or prospects of the
Company, taken as a whole;

 

(f)            Entry into, termination of, or receipt of notice of termination
of (i) any license, distributorship, dealer, sales representative, joint
venture, credit, or similar agreement, or (ii) any Contract or transaction
involving a total remaining commitment by or to the Company of at least $5,000;

 

--------------------------------------------------------------------------------


 

(g)           Sale, lease, or other disposition of any asset or property of the
Company or mortgage, pledge, or imposition of any lien or other encumbrance on
any material asset or property of the Company;

 

(h)           Cancellation or waiver of any claims or rights with a value to the
Company in excess of $5,000;

 

(i)            Material change in the accounting methods used by the Company; or

 

(j)            Agreement, whether oral or written, by the Company to do any of
the foregoing.

 

2.31         FINANCIAL AND BUSINESS MATTERS

 

At the Closing Date:

 

(a)           The premium trust account of the Company shall be in balance

 

(b)           The rate of Carrier commissions, and the rate of Carrier
contingent commissions, then in effect for payment to the Company shall be the
same as the rates that generated the revenues of the Company reflected on the
Closing Balance Sheet, and the Company shall not, since January 1, 2004 until
January 10, 2005, have experienced, and no Carrier has given formal notice to
the Company that the Company will experience, any reduction in the rate of
commissions or in the rate of contingent commissions paid or to be paid to the
Company by any Carrier after the date of the Closing Balance Sheet.  Schedule
2.31(b) adds additional explanation and explanation of specifics with respect to
commission rates, contingency agreements and expected net changes in business
trends.

 

(c)           The Closing Balance Sheet is true and correct and presents fairly
in all material respects the financial position of the Company at the Effective
Time, and at the date of this Agreement except for changes that have occurred
since the Effective Time in the Ordinary Course of Business, none of which have
been materially adverse to the Company

 

(d)           The payment of $925,000 and accrued interest due to the persons
who sold the Company to Sellers in respect of revenues for the year ending
November 30, 2004, and reported in the most recent Team Financial current report
on form 8-K, shall have been paid or shall be paid by Seller when due, and the
Company shall not be obligated to pay all or any portion of that payment after
the Effective Time

 

--------------------------------------------------------------------------------


 

(e)           Schedule 2.31 to the Agreement is a true, correct and complete
listing of the fixed assets of the Company at October 31, 2004, having an
original cost of $974,543, together with a listing of all additions to and
deletions from such listing that have occurred since October 31, 2004, all of
which additions and deletions have occurred only in the Ordinary Course of
Business, and none of which additions and deletions have been material
individually or in the aggregate

 

(f)            All earned compensation and bonuses payable by the Company shall
have been properly accrued at December 31, 2004 in the Closing Balance Sheet.

 

(g)           Revenues of the Company in respect of calendar year ending
December 31, 2004 did not include revenues in excess of $200,000 in the
aggregate from customers lost during 2004, or that the Company knows will be
lost after the Closing Date, net of revenues in respect of customers gained
during 2004.  With respect to this subsection (g) see Schedule 2.3 (b).

 

(h)           The Company shall have commission revenues in excess of $4,000,000
for the year ending December 31, 2004.

 

(i)            Examination of the bank statements of the Company will confirm
the validity of all information reflected in the Closing Financial Statements,
both with respect to revenues and expenses.

 

3              REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers as follows:

 

3.1           ORGANIZATION AND AUTHORITY.  Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Oklahoma.  Buyer has all requisite corporate power to carry on its
business as it is now being conducted and is qualified to do business in every
jurisdiction in which the character and location of the assets owned by it or
the nature of the business transacted by it may require qualification.  Buyer
has all requisite corporate power and authority to enter into this Agreement,
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of the Buyer.  Assuming due execution and delivery by Sellers, this
Agreement constitutes a valid and binding obligation of Buyer, enforceable in
accordance with its terms, subject to applicable conservatorship, receivership,
bankruptcy, insolvency and similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity
(including without limitation specific performance), whether applied in a court
of law or a court of equity.

 

--------------------------------------------------------------------------------


 

3.2           NON-CONTRAVENTION.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transaction contemplated hereby, will (i)
violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, or other restriction of any government, governmental agency, or court to
which Buyer is subject or any provision of Buyer’s Organizational Documents or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party.

 

3.3           DIRECTORS and OFFICERS LIABILITY INSURANCE.  From and after the
closing of this Agreement, the Company will provide Directors and Officers tail
liability coverage for the Directors and Officers in place at the time of
closing in at least the amount of such coverage existing at closing.  Such tail
coverage shall be maintained for a period of five years.  During such five year
period the Company, its successors and assigns shall provide notice to the
covered Directors and Officers of such coverage and shall allow such Directors
and Officers the right to reasonably inspect the records of the Company which
would document the existence of such coverage.  The requirement to provide such
tail coverage shall survive the closing of this Agreement for a period of five
years.

 

3.4           NON AFFILIATION.  Buyer is not acting on behalf of any undisclosed
third party or entity who would be found to be an officer, director or affiliate
of TIG, TB or Team Financial, Inc. as the term affiliate has been defined by the
Securities and Exchange Commission.

 

4.             COVENANTS OF SELLER PRIOR TO CLOSING DATE

 

4.1           OPERATION OF THE BUSINESS OF THE COMPANY

 

If the Closing does not occur on the date of this Agreement, between the date of
this Agreement and the Closing Date, Seller will, and will cause the Company to:

 

(a)           Conduct the business of the Company only in the Ordinary Course of
Business;

 

(b)           Use the Best Efforts of the Company to preserve intact the current
business organization of the Company, keep available the services of the current
officers, employees, and agents of the Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with the Company;

 

(c)           Confer with Buyer concerning operational matters of a material
nature; and

 

--------------------------------------------------------------------------------


 

(d)           Otherwise report periodically to Buyer concerning the status of
the business, operations, and finances of the Company.

 

4.2           NEGATIVE COVENANT

 

Except as otherwise expressly permitted by this Agreement, if the Closing does
not occur on the date of this Agreement, between the date of this Agreement and
the Closing Date, Seller will not, and will cause the Company not to, without
the prior consent of Buyer, take any affirmative action, or fail to take any
reasonable action within their or its control, as a result of which any of the
changes or events listed in Section 2.30 is likely to occur.

 

4.3           NOTIFICATION

 

If the Closing does not occur on the date of this Agreement, between the date of
this Agreement and the Closing Date, Seller will promptly notify Buyer in
writing if Seller or the Company becomes aware of any fact or condition that
causes or constitutes a Breach of any of Seller’s representations and warranties
as of the date of this Agreement, or if Seller or the Company become aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Disclosure Schedule if the Disclosure Schedule were dated the date of the
occurrence or discovery of any such fact or condition, Seller will promptly
deliver to Buyer a supplement to the Disclosure Schedule specifying such
change.  During the same period, Seller will promptly notify Buyer of the
occurrence of any Breach of any covenant of Seller in this Section 4 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 6 impossible or unlikely.

 

4.4           PAYMENT OR INDEBTEDNESS BY RELATED PERSONS

 

Except as expressly provided in this Agreement, Sellers will cause all
indebtedness, if any, owed to the Company by Seller or any Related Person of
Seller to be paid in full prior to Closing.

 

4.5           NO NEGOTIATION

 

Until such time, if any, as this Agreement is terminated pursuant to Section 8,
Seller shall not, and shall cause the Company and each of their Representatives
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
business or assets (other than in the Ordinary Course of Business) of the
Company, or

 

--------------------------------------------------------------------------------


 

any of the capital stock of the Company, or any merger, consolidation, business
combination, or similar transaction involving the Company.

 

4.6           BEST EFFORTS

 

Between the date of this Agreement and the Closing Date, Seller will use its
Best Efforts to cause the conditions in Sections 6 and 7 to be satisfied.

 

5.             COVENANTS OF BUYER PRIOR TO CLOSING DATE

 

If the Closing does not occur on the date of this Agreement, between the date of
this Agreement and the Closing Date Buyer will use its Best Efforts to cause the
conditions in Sections 6 and 7 to be satisfied.

 

6.             CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 

If the Closing does not occur on the date of this Agreement, Buyer’s obligation
to purchase the TIG Stock and to take the other actions required to be taken by
Buyer at the Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part):

 

6.1           ACCURACY OF REPRESENTATIONS

 

All of Seller’ representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Schedule.

 

6.2           SELLER’ PERFORMANCE

 

(a)           All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.

 

--------------------------------------------------------------------------------


 

(b)           Each document required to be delivered pursuant to Section 1.4
must have been delivered, and each of the other covenants and obligations in
Sections 4.4 and 4.8 must have been performed and complied with in all respects.

 

6.3           NO PROCEEDINGS

 

Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer, or against any Person affiliated with Buyer, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.

 

6.4           NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS

 

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, any of the Company, or (b) is entitled
to all or any portion of the Purchase Price payable for the TIG Stock.

 

6.5           NO PROHIBITION

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Buyer or any Person affiliated with Buyer to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order that has been published,
introduced, or otherwise formally proposed by or before any Governmental Body.

 

6.6           ADDITIONAL DOCUMENTS

 

Seller must have delivered to Buyer such documents as Buyer may reasonably
request for the purpose of (i) evidencing the accuracy of any of Seller’
representations and warranties, (ii) evidencing the performance by Seller of, or
the compliance by Seller with, any covenant or obligation required to be
preformed or complied with by Seller, (iii) evidencing the satisfaction of any
condition referred to in this Section 6, or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.

 

--------------------------------------------------------------------------------


 

7.             CONDITIONS PRECEDENT TO SELLER’ OBLIGATION TO CLOSE

 

If the Closing does not occur on the date of this Agreement, Seller’ obligation
to sell the TIG Stock and to take the other actions required to be taken by
Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

 

7.1           ACCURACY OF REPRESENTATIONS

 

All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

7.2           BUYER’S PERFORMANCE

 

(a)           All of the covenants and obligations that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.

 

(b)           Buyer must have delivered each of the documents required to be
delivered by Buyer pursuant to Section 1.4 and must have made the cash payment
required to be made by Buyer pursuant Sections 1.4(b)(i).

 

7.3           ADDITONAL DOCUMENTS

 

Buyer must have delivered to Seller such documents as Seller may reasonably
request for the purpose of (i) evidencing the accuracy of any representations or
warranty of Buyer, (ii) evidencing the performance by Buyer of, or the
compliance by Buyer with, any covenant or obligation required to be performed or
complied with by Buyer, (iii) evidencing the satisfaction of any satisfaction of
any condition referred to in this Section 7, or (iv) otherwise facilitating the
consummation of any of the Contemplated Transactions

 

--------------------------------------------------------------------------------


 

7.4           NO INJUNCTION

 

There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the TIG Stock by Seller to Buyer, and (b)
has been adopted or issued, or has otherwise become effective, since the date of
this Agreement.

 

8.             TERMINATION

 

8.1           TERMINATION EVENTS

 

If the Closing does not occur on the date of this Agreement, this Agreement may,
by notice given prior to or at the Closing, be terminated:

 

(a)           By either Buyer or Seller if a material Breach of any provision of
this Agreement has been committed by the other party and such Breach has not
been waived;

 

(b)           (i) by Buyer if any of the conditions in Section 6 has not been
satisfied as of the Closing Date or if satisfaction of such condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Section
7 has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with their obligations under this Agreement) and Seller have not waived
such condition on or before the Closing Date;

 

(c)           by mutual consent of Buyer and Seller; or

 

(d)           by either Buyer or Seller if the Closing has not occurred due to
the fault of the other party (other than through the failure of any party
seeking to terminate this Agreement to comply fully with its obligations under
this Agreement) on or before February 28, 2005, or such later date as the
parties may agree upon.

 

8.2           EFFECT OF TERMINATION

 

Each party’s right of termination under Section 8.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 8.1, all further obligations of the parties under
this Agreement will

 

--------------------------------------------------------------------------------


 

terminate, except that the obligations in Sections 10.1 and 10.3 will survive;
provided,  however, that if this Agreement is terminated by a party because of
the Breach of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies as limited by the indemnification provisions of Section 9 of this
Agreement, and, as limited, will survive such termination unimpaired; and,
further provided, that if this Agreement is terminated by Buyer pursuant to
Section 8.1 (a), (b) or (d), the Down Payment shall be immediately refunded by
Sellers to Buyer.  If this Agreement is terminated by Buyer for any reason other
than the termination permitted in Section 8.1 (a), (b) or (d), or if Buyer fails
to close as provided in this Agreement, the Down Payment shall be sole and
separate property of Seller.

 

9.             INDEMNIFICATION; REMEDIES

 

9.1           SURVIVAL; RIGHT TO INDDEMNIFICATION NOT AFFECTED BY KNOWLEDGE

 

All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Schedule, the supplements to the Disclosure Schedule, the
certificate delivered pursuant to Section 1.4(a)(iv), and any other certificate
or document delivered pursuant to this Agreement will survive the Closing.  The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation or warranty,
covenant, or obligation.  The waiver of any condition based on the accuracy of
any representation, warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.

 

9.2           INDEMNIFCATION AND PAYMENT OF DAMAGES BY SELLER

 

Seller will indemnify and hold harmless Buyer, the Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third-party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:

 

(a)           Any Breach of any representation or warranty made by Seller in
this Agreement (without giving effect to any supplement to the Disclosure
Schedule), the Disclosure Schedule, the supplements to the Disclosure Schedule,
or any other certificate or document delivered by Seller pursuant to this
Agreement;

 

--------------------------------------------------------------------------------


 

(b)           Any Breach of any representation or warranty made by Seller in
this Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any supplement to the Disclosure Schedule,
other than any such Breach that is disclosed in a supplement to the Disclosure
Schedule and is expressly identified in the certificate delivered pursuant to
Section 1.4(a)(iv) as having caused the condition specified in Section 6.1 not
to be satisfied;

 

(c)           Any Breach by Seller of any covenant or obligation of Seller in
this Agreement;

 

(d)           Any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with Seller or the Company (or any
Person acting on their behalf) in connection with any of the Contemplated
Transactions.

 

The remedies provided in this Section 9.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons
but all remedies shall, however, be subject to the provisions of Sections 9.4,
9.5, 9.6, 9.7 and 9.8 hereof.

 

9.3           INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER

 

Buyer will indemnify and hold harmless Seller and Company, and will pay to
Seller and Company the amount of any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorney’s fees) or diminution of value, whether or
not involving a third-party claim arising, directly or indirectly, from or in
connection with (a) any Breach of any representation or warranty made by Buyer
in this Agreement or in any certificate delivered by Buyer pursuant to this
Agreement, (b) any Breach by Buyer of any covenant or obligation of Buyer in
this Agreement, or (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions.

 

The remedies provided in this Section 9.3 will not be exclusive of or limit any
other remedies that may be available to Seller or Company but all remedies
shall, however, be subject to the provisions of Sections 9.4, 9.5, 9.6, 9.7 and
9.8 hereof.

 

--------------------------------------------------------------------------------


 

9.4           TIME LIMITATIONS

 

If the Closing occurs, Seller will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, other
than those in Sections 2.3, 2.12, 2.14, 2.17, 2.19 and 2.20, unless, on or
before the eighteen month anniversary of this Agreement, Buyer notifies Sellers
of a claim specifying the factual basis of that claim in reasonable detail to
the extent then known by Buyer; a claim with respect to Section 2.3, 2.12, 2.14,
2.17, 2.19 or 2.20, may be made at any time.  If the Closing occurs, Buyer will
have no liability (for indemnification or otherwise) with respect to any
representation or warranty, or covenant or obligation to be performed and
complied with prior to the Closing Date, unless on or before the eighteen month
second anniversary of this Agreement Seller notifies Buyer of a claim specifying
the factual basis of that claim in reasonable detail to the extent then known by
Seller.

 

9.5           LIMITATIONS ON AMOUNT—SELLER

 

Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 9.2 until the total of all Damages with respect
to such matters exceeds $200,000, and then only for the amount by which such
Damages exceed $200,000.  However, this Section 9.5 will not apply to any Breach
of any of Seller’s representations and warranties of which Seller had Knowledge
at any time prior to the date on which such representation and warranty is made
or any intentional Breach by Seller of any covenant or obligation, and Seller
will be liable for all Damages with respect to such Breaches.

 

9.6           LIMITATIONS ON AMOUNT—BUYER

 

Buyer will have not liability (for indemnification or otherwise) with respect to
the matters described in Section 9.3 until the total of all Damages with respect
to such matters exceeds $25,000, and then only for the amount by which such
Damages exceed $25,000.  However, this Section 9.6 will not apply to any Breach
of any of Buyer’s representations and warranties of which Buyer had Knowledge at
any time prior to the date on which such representation and warranty is made or
any intentional Breach by Buyer of any covenant or obligation, and Buyer will be
liable for all Damages with respect to such Breaches.

 

9.7           PROCEDURE FOR INDEMNIFICATION—THIRD PARTY CLAIMS

 

(a)           Promptly after receipt by an indemnified party under Section 9.2,
9.4, or (to the extent provided in the last sentence of Section 9.3) Section 9.3
of notice of the commencement of any Proceeding against it, such indemnified
party will, if a claim is to be made against an indemnifying party under such
Section, give notice to the indemnifying party of the commencement of such
claim, but the failure to notify the indemnifying party will not relieve the
indemnifying party of any liability that it may have to any indemnified party,
except to the extent that the indemnifying party demonstrates that the defense
of such action is prejudiced by the indemnifying party’s failure to give such
notice.

 

--------------------------------------------------------------------------------


 

(b)           If any Proceeding referred to in Section 9.7(a) is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 9 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation.  If
the indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent.  If notice is given to an indemnifying party of
the commencement of any Proceeding and the indemnifying party does not, within
ten days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by an determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.

 

(c)           Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Proceeding, but the indemnifying
party will not be bound by any determination of a Proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).

 

9.8           PROCEDURE FOR INDEMNIFICATION—OTHER CLAIMS

 

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

 

--------------------------------------------------------------------------------


 

10.           NON INTERFERENCE WITH THE BUSINESS OF BUYER

 

Seller acknowledges that compliance with the covenants not to compete and other
provisions of this Agreement by Seller following consummation of the
Contemplated Transactions is an essential component of the value of the Company
to Buyer, and Seller has agreed to assist in the preservation of the integrity
of the Company and its value as a going concern free from any interference or
undue advantage derived by Seller as a result of Seller’s previous involvement
in the business of the Company and access to Company information, and the
purpose of this Section 10 is to provide for appropriate restrictions on the
conduct of Seller for the purpose of preserving the value for which Buyer
bargained and for which Buyer will pay the Purchase Price pursuant to this
Agreement, and to induce Buyer to consummate the acquisition of TIG Stock.

 

As a material inducement to Buyer to execute, deliver and perform this
Agreement, and in consideration of the execution, delivery and performance of
this Agreement by Buyer, Seller has agreed to the restrictive covenants
contained herein, as follows:

 

10.1         CONFIDENTIALITY

 

Seller agrees that, from and after the Effective Time:

 

(a)           With respect to information relating to the Company or Buyer that
is nonpublic, confidential, or proprietary in nature, including:

 

(i)            Any and all trade secrets concerning such business, data,
know-how, customer lists, current and planned marketing and sales methods and
processes, current and anticipated customer requirements, price lists, market
studies, business plans, computer software and programs, past, current and
planned research and development, computer software and database technologies,
systems and structures, historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, personnel training and techniques
and materials; and

 

(ii)           Any and all other information, whether or not documented in any
manner, relating to such business that is a trade secret within the meaning of
applicable trade secret law (subsections (i) and (ii) collectively, the
“Confidential Information”), which is owned by the Company or Buyer and
regularly used in the operation of such business, but in connection with which
such owner takes precautions to prevent dissemination to any Person other than
certain shareholders, directors, officers and employees of such owner.

 

Seller shall not use or disclose any of the Confidential Information, directly
or indirectly, either during the “Non-Interference Term” defined below, or at
any time thereafter, in any way that may result in a detriment to the Company or
Buyer or their respective businesses.  Seller further agrees to use Seller’s
best efforts to ensure that all files, records, documents, information, data and
similar items relating to

 

--------------------------------------------------------------------------------


 

such business, whether prepared by Seller or otherwise coming into Seller’s
possession, shall remain the exclusive property of the Company or Buyer, as the
case may be, and all such items shall be promptly delivered to Buyer upon any
request for such delivery made by Buyer.

 

(b)           Notwithstanding anything herein to the contrary, no obligation or
liability shall accrue hereunder with respect to any Confidential Information
that (1) is or becomes publicly available other than as a result of an act by
Seller in violation of this Agreement, (2) is or becomes available to Seller
from a third party that is not bound by a confidentiality agreement with the
Buyer or the Company prohibiting such disclosure, or (3) is, on the advice of
counsel, required to be disclosed by law or by legal process.  If Seller should
become legally compelled by deposition, subpoena or other court or governmental
action to disclose any of the Confidential Information, then Seller shall give
Buyer prompt notice to that effect and shall cooperate fully with Buyer and the
Company if either of them desires to seek to obtain a protective order or other
relief concerning such Confidential Information.

 

10.2         COMPETITION

 

During the period commencing at the Effective Time and ending on the second
anniversary of the Effective Time (the “Non-Interference Term”), Seller shall
not, directly or indirectly, either as a partner or a joint venturer, or by or
through employees or other agents, or in any other capacity, within the
Territory (as defined in Section 10.6 below), (1) invest (other than investments
in publicly-owned companies which constitute not more than one percent (1%) of
the voting securities of any such company) or engage in any Competitive Business
(as defined below), or (2) accept employment with or render services to a
Competitive Business as a director, officer, agent, employee or consultant.

 

Notwithstanding the foregoing provisions of this Section 10.2:

 

(a)           The foregoing provisions of this Section 10.2 shall not prevent or
require the disposition of any ownership of or investment in any entity engaged
in a Competitive Business that is owned by Seller at the date of this Agreement,
and

 

(b)           The foregoing provisions of this Section 10.2 shall not prevent or
prohibit Seller from acquiring ownership of or investment in any entity engaged
in a Competitive Business if such entity is wholly owned by a national or state
bank and if ownership or control of such national or state bank is acquired by
Seller after the Closing Date.

 

--------------------------------------------------------------------------------


 

10.3         NON-INTERFERENCE WITH EMPLOYEE RELATIONSHIPS

 

During the Non-Interference Term, Seller shall not, directly or indirectly, on
Seller’s own behalf or on behalf of any Person, recruit, hire, induce, solicit,
interfere with or otherwise direct away from Buyer or the Company or attempt any
of the foregoing or assist others to do the same (each a “Prohibited Employee
Solicitation”) any Person who at any time during the six month period preceding
such Prohibited Employee Solicitation was an employee or agent of Buyer or the
Company for the purpose of engaging such Person to perform services for or on
behalf of Seller or any other Person.

 

10.4         NON-INTERFERENCE WITH CUSTOMER RELATIONSHIPS

 

During the Non-Interference Term, Seller shall not, except on behalf of Buyer or
the Company, for or on behalf of Seller or of any other Person, solicit,
contact, call upon or initiate communication with (each a “Solicitation”) any
customer or any actively sought prospective customer of the Company or Buyer, at
the Closing Date or at any time within six months preceding the Closing Date,
with a view toward providing products and/or services that are competitive or
potentially competitive with any products and services provided by Buyer or the
Company at the Effective Time.

 

10.5         ACKNOWLEDGEMENT

 

Seller acknowledges and agrees that the periods of time and scope of the
restrictions stated in Sections 10.1, 10.2, 10.3 and 10.4 are reasonable and
necessary for the protection of Buyer and the Company in the operation of the
business of the Company acquired pursuant to this Agreement, and the agreement
of Seller to abide by those restrictions is an essential condition precedent to
the acquisition by Buyer pursuant to this Agreement of the TIG Stock and the
business of the Company as a going concern.

 

10.6         DEFINITIONS

 

For purposes of this Section 10, the following terms shall have the following
meanings:

 

(a)           “Competitive Business” means any business engaged in selling
products or providing services within the Territory that are substantially
similar or identical to the products or services provided by the Company or
Buyer within the Territory.

 

(b)           “Territory” means the state of Oklahoma.  The state of Oklahoma
embraces a portion, but not all, of the geographic area in which the Company and
Buyer will render services and a portion, but not all of the geographic area in
which Buyer and the Company currently sell products and provide services.  The
parties acknowledge that the definition of Territory herein could have been
expanded to include additional areas, but that the Parties have restricted the
definition of Territory in order to protect only the

 

--------------------------------------------------------------------------------


 

essential geographic areas in which Buyer has purchased from Seller a legitimate
economic interest which could be adversely affected by Seller.

 

11.           GENERAL PROVISIONS

 

11.1         EXPENSES

 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.  In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by another party.

 

11.2         PUBLIC ANNOUNCEMENTS AND COMMUNICATION

 

Subject to Seller’s obligation to participate in the filing of a Form 8K
statement with the Securities and Exchange Commission, which Seller may make as
required by such regulations, any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as Seller and Buyer agree in writing. 
Unless consented to by Buyer in advance or required by Legal Requirements, prior
to the Closing, Seller and Buyer shall, and Seller shall cause the Company to,
keep this Agreement strictly confidential and may not make any disclosure of
this Agreement to any Person.  Seller and Buyer will consult with each other
concerning the means by which the Company’s employees, customers, and suppliers
and others having dealings with the Company will be informed of the Contemplated
Transactions, and Buyer will have the right to be present for any such
communication.  The foregoing shall not prevent disclosure of the Contemplated
Transactions by Seller to officers and directors of Seller, and key employees,
attorneys, accountants, and other advisors (other than officers, directors, or
employees of the Company), and shall not prevent disclosure of the Contemplated
Transactions by Buyer to Buyer’s key employees, attorneys, accountants, mergers
& acquisitions advisors and prospective sources of financing, as required for
the purpose of furthering the Contemplated Transactions.

 

11.3         CONFIDENTIALITY

 

Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Company to maintain in confidence, and not
use to the detriment of another party or the Company any written, oral, or other
information obtained in confidence from another party in connection with this
Agreement or the Contemplated Transactions, unless (a) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(b) the use of such information is necessary or appropriate in making any filing
or obtaining any consent or approval required for the

 

--------------------------------------------------------------------------------


 

consummation of the Contemplated Transactions, or (c) the furnishing or use of
such information is required by legal proceedings.

 

The parties agree that the existing confidentiality agreement in effect between
the parties shall continue in effect and shall survive the closing of this
Agreement.

 

If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.

 

11.4         NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier or email
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 

Sellers:  TeamBank, N.A.

 

Attention:  Robert J. Weatherbie, President

Facsimile No.:  913-557-4233

 

Email Address:  _bob.weatherbie@teamfinancialinc.com

 

with a copy to:  Carl W. Hartley and Sandra K. Hartley

 

Facsimile No.:  913-294-2540

 

Email Address:  chartley@hnha-law.com and shartley@hnha-law.com

 

Buyer:  International Insurance Brokers, Ltd.

 

--------------------------------------------------------------------------------


 

Attention:              Matthew F. Coughlin, III

303 Reunion Center

9 E. 4th Street

Tulsa, OK 74103-5199

 

Facsimile No.:       (918) 592-4201

 

Email Address:  Matthew.F.Coughlin.III@iibltd.com

 

With a copy to:  Brune & Neff

Attention:  Mr. Kenneth L. Brune, Esq.

 

Facsimile No.:  (918) 599-8673

 

Email Address:  kenbrune@bruneneff.com

 

11.5         JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Oklahoma, County of Tulsa, or, if it has or can
acquire jurisdiction, in the United States District Court for the Northern
District of Oklahoma, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

 

11.6         FURTHER ASSURANCES

 

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably

 

--------------------------------------------------------------------------------


 

request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

 

11.7         WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharge by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

11.8         ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Letter of Intent between Buyer and Seller
dated December 21, 2004 but excluding the confidentiality agreement between the
Parties) and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the Agreement
between the Parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

 

11.9         DISCLOSURE SCHEDULE

 

(a)           The disclosures in the Disclosure Schedule, and those in any
Supplement thereto, if any, must relate only to the representations and
warranties in the Section of the Agreement to which they expressly relate and
not to any other representation of warranty of this Agreement.

 

(b)           In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Schedule (other than an
exception expressly set forth as such in the Disclosure Schedule with respect to
a specifically identified representation or warranty), the statements in the
body of this Agreement will control.

 

--------------------------------------------------------------------------------


 

11.10       ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

 

Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties, which will not be unreasonably withheld,
except that Buyer may assign any of its rights under this Agreement to any
Subsidiary of Buyer.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties.  Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties to this Agreement and their successors and assigns.

 

11.11       SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

11.12       SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

 

11.13       TIME OF ESSENCE

 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

11.14       GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Oklahoma without
regard to conflicts of laws principles.

 

--------------------------------------------------------------------------------


 

11.15       COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

TeamBank, N.A.

 

 

International Insurance Brokers, Ltd. LLC

 

 

 

 

By:

/s/ Robert J. Weatherbie

 

 

Name:

Robert J. Weatherbie

 

By:

/s/ Matthew F. Coughlin, III

 

Title: President

 

Matthew F. Coughlin, III

 

 

Managing Member

 

 

ATTACHMENT A

 

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to BELOW1:

 

“Adjustment Amount”—as defined in Section 1.5.

 

“Applicable Contract”— any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.

 

“Best Efforts”—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.

 

--------------------------------------------------------------------------------


 

“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.  Buyer’s remedies for Breach by Seller are
limited by the provisions of Sections 9.4 and 9.5 of this Agreement.

 

“Closing”— as defined in Section 1.3.

 

“Closing Date”—the date and time as of which the Closing actually takes place.

 

“Consent”—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

 

“Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:

 

(a)           the sale of the TIG Stock by Sellers to Buyer;

 

(b)           the execution, delivery, and performance of the Inducement
Agreements and the Sellers’ Release;

 

(c)           the performance by Buyer and Sellers of their respective covenants
and obligations under this Agreement; and

 

(d)           Buyer’s acquisition and ownership of the TIG Stock and exercise of
control over the Company.

 

“Contract”—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.

 

“Damages”—as defined in Section 9.2.

 

--------------------------------------------------------------------------------


 

“Disclosure Schedule”—the Schedule, if any, marked by Buyer and Seller for
identification by reference to this Agreement, and delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement.

 

“Encumbrance”—any charge; claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

“Environment”—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.

 

“ERISA”—the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.

 

“GAAP”—generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4(b) were prepared.

 

“Governmental Authorization”—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body”—any:

 

(a)           nation, state, county, city, town, village, district, or other
jurisdiction of any nature;

 

(b)           federal, state, local, municipal, foreign, or other government;

 

(c)           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);

 

(d)           multi-national organization or body; or

 

--------------------------------------------------------------------------------


 

(e)           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.

 

“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, or under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Acquired
Companies.

 

“Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

 

“Inducement Agreement”—as defined in Section 1.4(a)(iii).

 

“IRC”—the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.

 

“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

 

“Knowledge”—the parties to this Agreement have negotiated the terms and
provisions herein without Buyer, at Buyer’s choice, conducting a formal due
diligence examination of the Company.  Likewise, by agreement with Buyer, Seller
has not involved the officers and employees of the Company in the negotiation
and documentation of this Agreement.

 

Thus, an individual will be deemed to have “Knowledge” of a particular fact or
other matter only if such individual is actually aware of such fact or other
matter.

 

Seller shall be deemed to be possessed of Knowledge of the Company only if
Seller has actual knowledge of matters imparted to Seller by the Company or if
Seller has received information or documentation of such matters from the
Company.

 

--------------------------------------------------------------------------------


 

“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Order”—any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if:

 

(a)           such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;

 

(b)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) and is not required to be specifically authorized by the
parent company (if any) of such Person; and

 

(c)           such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
and Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.

 

“Organizational Documents”—(a) the articles of certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person; and (e) any amendment to any of the foregoing.

 

“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.

 

“Plan”—as defined in Section 2.13.

 

“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.

 

--------------------------------------------------------------------------------


 

“Related Person”—with respect to a particular individual:

 

(a)           each other member of such individual’s Family;

 

(b)           any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family;

 

(c)           any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and

 

(d)           any Person with respect to which such individual or one or more
members of such individual’s Family serves as a director, officer, partner,
executor, or trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

 

(a)           any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

 

(b)           any Person that holds a Material Interest in such specified
Person;

 

(c)           each Person that serves as a director, officer, partner, executor,
or trustee of such specified Person (or in a similar capacity);

 

(d)           any Person in which such specified Person holds a Material
Interest;

 

(e)           any Person with respect to which such specified Person serves as a
general partner or a trustee (or in similar capacity); and

 

(f)            any Related Person of any individual described in clause (b) or
(c).

 

--------------------------------------------------------------------------------


 

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse [and former spouses], (iii) any
other natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least      % of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least      % of the outstanding equity securities or
equity interests in a Person.

 

“Release”—any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.

 

“Representative”—with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

“Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

 

Seller’s Release”—as defined in Section 1.4.

 

“TIG Stock”—as defined in the Recitals of this Agreement.

 

“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.

 

“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude

 

--------------------------------------------------------------------------------


 

that such a claim, Proceeding, dispute, action, or other matter is likely to be
asserted, commenced, taken or otherwise pursued in the future.

 

--------------------------------------------------------------------------------